Name: Council Regulation (EEC) No 3646/81 of 15 December 1981 on the treatment applicable to imports of wine originating in Algeria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 12. 81 Official Journal of the European Communities No L 364/9 COUNCIL REGULATION (EEC) No 3646/81 of 15 December 1981 on the treatment applicable to imports of wine originating in Algeria THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 The import treatment applicable on 30 June 1981 to wine originating in Algeria pursuant to Article 20 of the Cooperation Agreement between the European Economic Community and the People's Democratic Republic of Algeria shall be maintained until 31 December 1982 . Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 20 of the Cooperation Agreement between the European Economic Community and the People's Democratic Republic of Algeria ( x ), signed on 26 April 1976 , established the treatment applicable until 30 June 1981 to imports of wine originating in Algeria ; Whereas as a transitional measure the provisions appli ­ cable to imports of wine originating in Algeria should be unilaterally renewed until 31 December 1982, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1981 onwards. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1981 . For the Council The President D. HOWELL (n OJ No L 263 , 28 . 9 . 1978 , p . 2 .